Citation Nr: 1440824	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for liver cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


REMAND

The Veteran contends that his liver cancer is related to active service in the Republic of Vietnam.  Specifically, the Veteran was a water purification specialist during active service which he asserts required him to spend time in the Nam Sam River where he asserts he was exposed to the Southeast Asia liver fluke (clonorchis sinensis) which is found in the water supply in Southeast Asia and is considered a risk factor for liver cancer.

The Veteran's service medical records shows that he was treated for lethargia, headaches, chills, and a fever in January 1967.  

The Veteran's post-service treatment records shows that he was diagnosed with adenocarcinoma (cholangiocarcinoma) at the bifurcation of the hepatic bile ducts in June 2003.  Subsequently, the Veteran underwent surgery for the cholangiocarcinoma condition.

A February 2013 VA examination report shows that the Veteran was diagnosed with cholangiocarcinoma in 2003.  The VA examiner noted the Veteran's medical history including his active service duty as a water purification specialist while stationed in Vietnam from 1966 to 1967.  

The examiner noted that in April 2003 the Veteran sought treatment for jaundice, pale stool, and dark urine with epigastric pain.  Subsequently, the Veteran underwent a partial hepatectomy with findings of adenocarcinoma arising from the bifurcation of the hepatic bile ducts (Klatskin Tumor), involving the right, left and common bile ducts, infiltrating the entire wall of the ducts, reaches and abuts the adjacent hepatic parenchyma.  However no invasion in the liver parenchyma was identified.  

The examiner provided an opinion that the Veteran's liver cancer was less likely than not incurred in or caused by the Veteran's claimed in-service exposure to clonorchis sinensis.  The VA examiner's provided rationale reported that there was no evidence of chronic infestation of the biliary duct with the liver fluke (clonorchis sinensis).  Nor was there documentation of the presences of the fluke in the hepatobiliary tract.  The examiner noted that there was no recovery of liver fluke during the surgery.  There was also no evidence of active infestation with the parasite and he was never treated for infection of clonorchis sinensis while in service.  There was no evidence of eosinophilia which would also be an indication of the presence of parasitic infestation.  

The Veteran has submitted statements that his physicians who performed his surgery in June 2003, told him that his liver cancer was caused by parasites, however there are no reports or treatment notes that contain this diagnosis.

The Board notes that the Veteran has submitted numerous medical studies and abstracts that he has asserted show an association between exposure to clonorchis sinensis and the development of liver cancer.  However, the Board notes that the February 2013 VA examiner did not comment or discuss the significance of that medical literature.  Therefore, on remand a new VA examination will be provided to the Veteran and the VA examiner must discuss the medical literature submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a specialist with expertise in treating liver cancer to ascertain the etiology of the Veteran's cholangiocarcinoma (claimed as liver cancer).  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  Specifically, the examiner must discuss the medical literature submitted by the Veteran showing that exposure to clonorchis sinensis is a risk factor for liver cancer and comment on the significance or applicability of the medical literature as it compares to the Veteran's medical condition.  The examiner should also discuss the significance of the Veteran's service duties as a water purification specialist.  The examiner must consider the Veteran's statements regarding the incurrence of any injury, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should state whether it is at least as likely as not (50 percent or greater probability) that cholangiocarcinoma was caused or aggravated by active service, including the Veteran's reported exposure to clonorchis sinensis (Southeast Asia liver fluke) while serving as a water supply specialist in Vietnam.  The examiner should consider all known causes or risk factors of cholangiocarcinoma in opining as to the likelihood it is related to exposure to clonorchis sinensis during service.  The examiner must also consider the Veteran as competent to identify that he was exposed to clonorchis sinensis during active service as the specialty of a water purification specialist qualifies him to do so.

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



